Fourth Court of Appeals
                                        San Antonio, Texas
                                               April 28, 2021

                                           No. 04-21-00138-CV

                             IN RE Tara BOVE and Kevin Bove, Relators

                                            Original Proceeding 1

                                                   ORDER

        The petition for writ of mandamus and motion for temporary relief are DENIED.

        It is so ORDERED on April 28, 2021.



                                                                     _____________________________
                                                                     Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of April, 2021.

                                                                     _____________________________
                                                                     Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2020-CI-22591, styled In the Interest of A.L.F., a Child, pending in the
225th Judicial District Court, Bexar County, Texas, the Honorable Rosie Alvarado and the Honorable David A.
Canales presiding.